Citation Nr: 1624353	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  13-22 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include chloracne and/ or epidermoid inclusion cysts, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and an adjustment disorder.

3.  Entitlement to an increased rating higher than 30 percent for eczema dermatitis with post-inflammatory hyperpigmentation.

4.  Entitlement to an effective date earlier than December 23, 2009 for the assignment of a 30 percent rating for eczema dermatitis with post-inflammatory hyperpigmentation.

5.  Entitlement to an effective date earlier than October 21, 1968 for the award of service connection with an initial 0 percent rating for eczema dermatitis with post-inflammatory hyperpigmentation.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from March 1964 to March 1967.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  In April 2010, the RO denied service connection for chloracne and granted an increased rating of 30 percent for eczema dermatitis, effective December 23, 2009.  The RO denied service connection for PTSD in November 2010.  In February 2011 and November 2012, the Veteran testified at RO hearings concerning mostly his service connection claim for chloracne, and increased rating and earlier effective date claim for dermatitis; but he also was given an opportunity to discuss his service connection claim for PTSD during the November 2012 RO hearing.  In November 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.

The service connection claim for PTSD has been recharacterized as a service connection claim for an acquired psychiatric disorder, to include PTSD and an adjustment disorder, based on the medical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a claim for service connection for a mental disability includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Similarly, the service connection claim for chloracne has been recharacterized as service connection for a skin disorder to include chloracne and/ or epidermoid inclusion cyst.  Id.

The Board also notes that review of the record shows that in November 1982, the Veteran submitted a request to have his case reviewed and a new determination made concerning the effect of Agent Orange exposure on his skin.  In a December 1982 rating decision, which was noted to be for civil service preference purposes, the RO noted that the facts in a January 7, 1969 rating decision were incorporated, and that the mild nonspecific eczematous dermatitis of the chest, with acne on the shoulders and back was less than 10 percent disabling.

Again, in March 1997, the Veteran submitted a claim of service connection for a skin condition as the result of Agent Orange exposure, acknowledging that he was service-connected for eczema but stating that he wished to be evaluated for any other skin disorders.  In a March 1997 letter, the RO determined that the Veteran's claim was not well-grounded; requested that the Veteran contact the RO in writing if he wished to file an increased rating claim for eczema; and notified him of his rights to appeal the decision. 

While the Veteran has previously submitted service connection claims for a skin condition (other than eczema dermatitis), due to Agent Orange exposure, he has never submitted a service connection claim for chloracne; and the medical evidence has not previously shown diagnoses that could be manifestations of chloracne, namely an epidermoid inclusion cyst diagnosed in 2009.  The Veteran also has described different manifestations of a skin disorder.  Thus, his present claim is considered to be a separate claim for benefits, rather than the same claim that was previously submitted in 1997.  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b) , for "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively--after there has been a finding of fact based upon competent medical evidence.  See Clemons, supra at 8.  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen does not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.   

A change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125 (2015); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Velez v. Shinseki, 23 Vet. App. 199 (2009).  In determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries" (Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008)), or whether it is evidence tending to substantiate an element of a previously adjudicated matter.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  Multiple theories pertaining to the same benefit constitute the same claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).

In the instant claim, the Veteran continues to seek service connection for a skin disorder due to Agent Orange exposure, but he did not previously specify the manifestations of the skin disorder, and now specifies that he is asserting that a diagnosed inclusion cyst is a manifestation of chloracne, which is presumptively related to Agent Orange exposure.  Previously, he only mentioned more vague assertions of a skin disorder.  Therefore, under Boggs, Ephraim, and Velez, new and material evidence is not required to reopen the Veteran's claim of entitlement to service connection for a skin disorder. 

The issues of service connection for chloracne and an acquired psychiatric disorder to include PTSD and an adjustment disorder, as well as the increased rating claim for eczema dermatitis and an earlier effective date for the assignment of a 30 percent rating for eczema dermatitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed a claim of service connection for a skin disorder on October 21, 1968, more than one year after his separation from service in March 1967.  

2.  By rating decision of January 7, 1969, entitlement to service connection was established for nonspecific eczematous dermatitis, rated 0 percent disabling, effective October 21, 1968.  The Veteran was notified of the decision on February 14, 1969, but he did not file a notice of disagreement with the rating or effective date assigned, and new and material evidence was not received within the one year period of the notice letter; nor has clear and unmistakable error been asserted with the January 1969 rating decision.  


CONCLUSIONS OF LAW

1.  The January 1969 rating decision is final. 38 U.S.C. § 4005(c)  (West 1964); 38 C.F.R. §§ 3.104 , 19.118, 19.153 (1969).

2.  The Veteran's freestanding claim for an earlier effective date for the award of service connection with an initial 0 percent rating for nonspecific eczematous dermatitis, must fail as a matter of law, and the appeal is dismissed. 38 U.S.C.A. § 5110(a); Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The Board notes, as set forth in more detail below, the facts in this case are not in dispute and the appellant's appeal must be dismissed as a matter of law.  Thus, the VCAA is not applicable in this case.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive); see also VAOPGCPREC 5- 2004 (holding that under 38 U.S.C. § 5103(a), VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

The Veteran was afforded RO hearings in February 2011 and November 2012, and a hearing before a Veterans Law Judge (VLJ) in November 2015, in which he presented oral argument.  In this case, the Veteran, who was represented by a Veterans Service Organization, acknowledged that the increased rating claim was on appeal and provided testimony regarding why he believed he should have an earlier effective date for the grant of service connection for the dermatitis.   The Decision Review Officers (DROs) and VLJ noted the bases of the prior determinations or the elements that were lacking to substantiate the claim.  The DROs and VLJ also asked specific questions directed at identifying the criteria for an earlier effective date.  In addition, the DROs and VLJ sought to identify any pertinent evidence not currently associated with the claim.  This was not necessary, however, because the Veteran volunteered his treatment history and present symptoms.  Accordingly, the Veteran is not shown to be prejudiced on any basis.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Also, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the RO or Board hearing.  

II.  Earlier Effective Date for Eczema Dermatitis 

Generally, the effective date of an award of a claim is the date of receipt of the claim application or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose. 38 C.F.R. § 3.400(b)(2).  

The Court held in Sears  v. Principi, 16 Vet. App. 244, 248 (2002) that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he or she has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  In essence, the following sequence is required:  there must be a decision by the RO, the appellant must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the appellant, and finally the appellant, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200 , 20.201, 20.202, and 20.203.

New and material evidence received prior to expiration of the appeal period, will be considered as having been filed in conjunction with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Such evidence could have the effect of tolling the running of the appeal period until VA readjudicates the claim.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009) ("[w]hen VA fails to consider new and material evidence submitted within the one-year period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final").  VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b).  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011). 

The Veteran generally asserts that his service-connected eczema dermatitis should be made effective in 1966, which corresponds approximately to the date following his date of separation from service on March 1, 1967.  

On October 21, 1968, the Veteran filed a formal claim (VA Form 21-526) of service connection for a skin disorder, which was more than one year after his separation from service in March 1967.  

Service connection was established for nonspecific eczematous dermatitis effective October 21, 1968 in a January 1969 rating decision.  A February 14, 1969 notice letter included the Veteran's appellate rights.  However, disagreement was not expressed with the disability rating or effective date assigned within a year of notice of the January 1969 rating decision.  New and material evidence also was not received within one year of this decision.  Thus, the January 1969 rating decision is final.  38 U.S.C.A. § 7105.  

The Veteran now asserts that his claim should have been granted earlier than October 21, 1968, as he was diagnosed with a skin disorder during his military service.  See, e.g., February 2011 and November 2012 RO hearings; November 2015 Board hearing.  However, the Court has made it clear that there can be no freestanding claim for an earlier effective date, because to allow such a claim would be contrary to the principle of finality set forth in 38 U.S.C.A. § 7105.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In other words, applicable law afforded the Veteran a one year period after notice of the January 1969 rating decision to appeal from the effective date assigned by that decision.  Since the Veteran did not file a timely notice of disagreement to initiate an appeal, the finality of the effective date precludes an attempt to now claim an earlier effective date on grounds other than clear and unmistakable error.  The Veteran has not asserted clear and unmistakable error in the January 1969 rating decision that granted service connection for eczematous dermatitis.

In short, as the January 1969 decision wherein the RO granted entitlement to service connection for eczematous dermatitis, effective October 21, 1968, was not appealed, the claim seeking an earlier effective date lacks legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be dismissed due to a lack of legal merit).


ORDER

The appeal for an effective date prior to October 21, 1968, for the award of service connection and initial 0 percent rating for eczema dermatitis with post-inflammatory hyperpigmentation, is dismissed.


REMAND

The Veteran seeks entitlement to service connection for chloracne due to Agent Orange exposure.  He has asserted that he has epidermoid inclusion cysts as a manifestation of chloracne.  An August 2009 VA treatment record notes the Veteran reported having had epidermoid inclusion cysts off and on since he was 20 years old, which would have been in approximately 1965.  He also has submitted medical evidence noting that epidermoid inclusion cysts are manifestations of chloracne.  See, e.g., National Academies Press article.  

A July 2010 private dermatology record notes that the Veteran had two small subcutaneous  nodules with central puncta consistent with epidermal inclusion cysts on his back.  The examiner noted that epidermal inclusion cysts could be a consequence of chloracne, but that they also were not uncommon in the general population.  The examiner determined that the Veteran's current physical examination was not classic for chloracne but that he did have mild acneiform lesions present on examination.  A May 2013 VA examination report also noted that the Veteran had an epidermal cyst on the back but that this was not consistent with chloracne.  

The medical doctors found that the Veteran's epidermal inclusion cysts were not manifestations of chloracne, but did not really explain why this was the case.  A clear rationale is necessary for the medical opinions for the Board to be able to rely on them as probative medical evidence.  Also, even if the Veteran's cysts are not manifestations of chloracne, service connection for the cysts can still be awarded on a direct basis if there is medical evidence relating the cysts to service.  As noted, the Veteran has stated that he had the cysts off and on since military service.  None of the medical evidence of record addresses whether the Veteran's present epidermal inclusion cysts are directly related to his military service.  This should be remedied on remand.

The Veteran also seeks service connection for an acquired psychiatric disorder.  The medical evidence does not show that he has been diagnosed with PTSD.  However, he has been diagnosed with an adjustment disorder.  See March 29, 2011 VA primary care note from Central Arkansas VAMC.  The Veteran noted on this examination that he was sent into Vietnam from October 1966 to October 1967 to work in the ammunition depot and that he did not have a weapon.  He said that he felt afraid and as if his life was in danger throughout this time because he felt nervous working around Vietnamese people.  He noted that he thought about his experiences in Vietnam every other day and had nightmares about being tortured by the Viet Cong.  He noted that he would withdraw from others when he felt stressed and would feel panicky at times.  He further noted that he would avoid Asian restaurants because they reminded him of Vietnam and always would sit with his back to the wall in public.  The examiner determined that the Veteran did not meet the criteria for PTSD but did have an Axis I diagnosis of an adjustment disorder.  An etiology opinion has not been provided, however, as to whether the Veteran's adjustment disorder is related to his military service.  This must be remedied on remand.

As for the Veteran's claim for entitlement to an increased rating higher than 30 percent for eczema dermatitis with post-inflammatory hyperpigmentation, the Veteran submitted testimony at the November 2015 Board hearing suggesting that his skin disorder had worsened since it was last evaluated.  Specifically he testified that his scarring and/ or irritation of the skin covered more than 40 to 50 percent of his body, including his torso, lower extremities, and some facial and head areas.  See November 2015 Board hearing transcript, pp. 14-16.  

The last comprehensive VA examination report addressing the skin was in March 2010, which noted that the Veteran's dermatitis covered approximately 0 percent of the exposed body surface, 9 percent of the anterior and 9 percent of the posterosuperior chest regions, as well as 3 percent of the total body surface area for the buttocks.  The Veteran's skin also was evaluated in May 2013, but the examiner did not address the percentage of skin area affected, as the primary focus of the VA examination seemed to be whether or not the Veteran had chloracne.  As the evidence suggests a worsening in the Veteran's service-connected dermatitis, another examination is warranted.

Finally, with respect to the Veteran's claim for entitlement to an effective date earlier than December 23, 2009 for the assignment of a 30 percent rating for eczema dermatitis with post-inflammatory hyperpigmentation, the earliest possible effective date the Veteran could get would be within one year of his December 23, 2009 claim.  VA treatment records are constructively in VA's possession.  VA treatment records associated with the record only date back to August 2009, and some of the records suggest a potential worsening of the skin prior to December 23, 2009.  In order to provide the Veteran with every benefit, VA treatment records dated through December 2008 should be added to the file before a determination can be made as to whether entitlement to an effective date earlier than December 23, 2009 for the assignment of a 30 percent rating for his eczema is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain relevant treatment records pertaining to the Veteran for dermatology disorders including cysts and dermatitis, and psychiatric disorders from the VAMC in Little Rock, Arkansas from December 2008 to August 2009, and from June 2013 to present.  If efforts to obtain these records are unsuccessful, notify the Veteran and indicate what further steps VA will make concerning this claim.

2.  Ask the Veteran to identify any additional treatment he has received for his skin and psychiatric disorders.  Make reasonable efforts to obtain any records identified and notify the Veteran of any negative responses and what further steps VA will make concerning his claim.

3.  Thereafter, schedule the Veteran for VA examinations with a physician with the relevant background, if possible, to ascertain the etiology of the disabilities identified below.  The VBMS file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.  The following is provided as guidance for all requested examinations and opinions:

A. Please accept any lay statements from the Veteran regarding symptoms in service and after service as competent.

B.  A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

C.  In making these assessments please consider that the Veteran served in the Republic of Vietnam from October 1966 to February 1967, and is presumed to have been exposed to herbicide agents, to include Agent Orange.  In providing the above requested opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a disorder due to herbicide exposure that is not on the list of diseases presumptively associated with exposure to herbicide agents.

D.  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

Then the examiner(s) should provide opinion(s) as to the following:  

(i).  Epidermoid Inclusion Cysts and/ or Chloracne.  
(a). Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current epidermoid inclusion cysts (and any identifiable chloracne) had its clinical onset during active service or is related to any in-service disease, event, or injury, including exposure to herbicides in service, or manifested within the first year after separation from military service.  Preferably the examination should take place during an "active" stage of the epidermoid inclusion cyst/ chloracne, if applicable.  

In making these assessments please consider the following evidence:

--The service treatment records showing treatment for rash on the chest in August 1964, March 1966, and July 1966.

--The Veteran's statements that he has experienced epidermoid inclusion cysts since his military service. 

--Post-service evidence in November 1968 showing papulo pustular lesions on the shoulders, upper arms, and back, and diagnosis of grade II acne.  

--The National Academies article noting that epidermoid inclusion cysts can be a manifestation of chloracne.

(ii).  Acquired Psychiatric Disorder to include PTSD/ Adjustment Disorder.  
(a). As to each diagnosed acquired psychiatric disorder, whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder, to include PTSD or adjustment disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, including service in Vietnam and/ or exposure to herbicides in service, or a psychosis was manifested within the first year after separation from military service. 

In making these assessments please consider the following evidence:

--the Veteran's statements and testimony concerning his PTSD stressor of serving in Vietnam with no weapon and being fearful for his life.  

--A March 29, 2011 VA primary care note showing an Axis I diagnosis of adjustment disorder.  

4.  Schedule the Veteran for a VA dermatology examination for purposes of an increased rating.  The VBMS folder should be made available to and reviewed by the examiner.  All necessary tests should be performed.

The examiner should identify and describe in detail all impairment attributable to the Veteran's service-connected eczematous dermatitis with post-inflammatory hyperpigmentation, to include stating whether the epidermoid inclusion cysts and residuals of cysts noted are attributable to the eczematous dermatitis with post-inflammatory hyperpigmentation.

The examiner also should do the following:  

(a)   Identify any characteristics of disfigurement of the head, face, or neck attributable to the eczematous dermatitis with post-inflammatory hyperpigmentation, including scar 5 or more inches (13 or more cm.) in length; scar at least one-quarter inch (0.6 cm) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); or skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  

(b)  Also state whether there is visible or palpable tissue loss and either gross distortion or asymmetry of one, two, or three features or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) attributable to the eczematous dermatitis with post-inflammatory hyperpigmentation.  

(c)  Describe whether there is any impairment associated with the scarring of the face from the eczematous dermatitis with post-inflammatory hyperpigmentation, whether the scars are tender to palpation or unstable, and the approximate measurements of the scars. 

(d)  State the percentage of exposed areas affected by the eczematous dermatitis with post-inflammatory hyperpigmentation and whether there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-months.

Consider unretouched color photographs when evaluating under these criteria.

Preferably the examination should take place during an "active" stage of the eczematous dermatitis with post-inflammatory hyperpigmentation, if applicable.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

5.  Ensure the examiners' opinions are responsive to the questions asked.  If not, take corrective action. 38 C.F.R. § 4.2.

6.  Finally, readjudicate the remaining claims on appeal with consideration of all relevant evidence submitted since the June 2013 statements of the case.  If any of the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


